William Rawson. plaint. agt mr John Glover mr Pelatiah Glover and mr Habakkuk Glover, or either of them. Defendts in an action of the case for refuseing to divide and set out to the sd Rawson his part of the Reversions and inheritance of Land at Dorchester, due unto him in right of Anne his wife who was daughter of mr Nathanael Glover decd Son of mr John Glover decd by whome the sd Reversions and inheritance was given unto four of his Sons and theire heires for ever, the sd mr Nathanael Glover being one of them with other due damages according to attachmt Datd July 20th 1676. . . . The Jury . . . founde for the Defendts costs of Court being twelve Shillings. The plaint. appealed from this Judgement unto the next Court of Assistants and himselfe principall in ten pounds and John Woodmansey and John Cox Sureties in Five pounds apeice, acknowledged themselves respectiuely bound in the Summes aforesd . . . on condition the sd William Rawson should prosecute his appeale . . .
[ See above, pp. 426, 543, and Records of Court of Assistants, i. 65.]